      Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 1 of 16




                  IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


IN RE: LIBOR-BASED FINANCIAL           MDL No. 2262 (NRB)

INSTRUMENTS ANTITRUST LITIGATION       Honorable Naomi Reice Buchwald


THIS DOCUMENT RELATES TO:


MAYOR AND CITY COUNCIL OF              No. 11-cv-5450 (NRB)
BALTIMORE, et al.,

                   Plaintiffs,

v.

CREDIT SUISSE AG, et al.,

                   Defendants.



   MEMORANDUM OF LAW IN SUPPORT OF OTC PLAINTIFFS’ MOTION
     TO AUTHORIZE DISTRIBUTION OF THE BARCLAYS, CITIBANK,
DEUTSCHE BANK, AND HSBC NET SETTLEMENT FUNDS TO CLAIMANTS AND
      REIMBURSEMENT OF CLAIMS ADMINISTRATION EXPENSES
        Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 2 of 16




                                        INTRODUCTION

       OTC Plaintiffs move this Court for an Order authorizing (i) the distribution of the net

settlement funds to claimants that have filed valid proofs of claims in the class settlements

reached with Barclays Bank plc (“Barclays”), Citibank N.A. and Citigroup, Inc. (“Citi”),

Deutsche Bank Aktiengesellschaft (“Deutsche Bank”), and HSBC Bank plc (“HSBC”) (the

“Settlements”) and (ii) the reimbursement of approximately $6.5 million in expenses incurred by,

or to be in incurred by, Class Counsel for services by the Claims Administrator Rust Consulting,

Inc. (“Rust”) and Bates White LLC (“Bates White”) in connection with their processing and

auditing of the validity of the over 7,000 Proof of Claim forms submitted to Rust—

corresponding to over 41,000 distinct claims and consisting of over 11 million financial

transactions submitted in connection with the claims administration process for the

Settlements—and to distribute funds to the almost 2,000 Authorized Claimants whose claims are

not de minimis.

                                         BACKGROUND

A.     The Underlying Litigation and the Class Action Settlements

       In this multi-district litigation, the OTC Plaintiffs alleged that the defendants—the banks

that sat on the U.S. Dollar LIBOR panel between August 2007 and May 2010 (the “Panel

Banks”)—engaged in “conspiracy to manipulate LIBOR,” causing LIBOR to be “suppressed

artificially low, reaping hundreds of millions, if not billions, of dollars in ill-gotten gains.” ECF

No. 1857 ¶¶ 4-5. The OTC Plaintiffs are entities that entered into over-the-counter financial

transactions tied to U.S. Dollar LIBOR directly with one or more Panel Banks and received

artificially suppressed interest payments during the relevant period as a result of the Panel

Banks’ illicit conduct. E.g., id. ¶¶ 12-14. OTC Plaintiffs represent a certified class challenging




                                                  2
        Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 3 of 16




the Panel Banks’ coordinated suppression of the 1- and 3-month U.S. Dollar LIBOR tenors over

the period August 2007 through August 2009. See generally ECF No. 2452 at 298-360.

       On November 11, 2015, OTC Plaintiffs entered into an “icebreaker” $120 million

settlement with Barclays to resolve these claims against Barclays on a classwide basis. ECF No.

1338-1 (Barclays Settlement). On August 15, 2017, OTC Plaintiffs settled with Citi on a

classwide basis for $130 million. ECF No. 2226-1 (Citi Settlement). On February 6, 2018 OTC

Plaintiffs settled with Deutsche Bank on a classwide basis for $240 million, ECF No. 2450

(Deutsche Bank Settlement), and on February 15, 2018, OTC Plaintiffs settled with HSBC on a

classwide basis for $100 million, ECF No. 2474-1 (HSBC Settlement). The Court granted final

approval of the Barclays and Citi settlements on August 1, 2018, ECF No. 2655, and final

approval of the Deutsche Bank and HSBC settlements on October 25, 2018, ECF No. 2746.

Given the timing of the Court’s orders granting final approval to all four Settlements, Class

Counsel determined, in consultation with the Claims Administrator, that a single claims

validation and distribution process would save expense and maximize the class recoveries. For

example, this process allows claimants to receive a single check representing their total

distribution from all Settlements to which they submitted a valid claim, rather than separate

checks for each Settlement.

B.     Class Notice

       As part of the Court’s approval of the subject Settlements, the Court also approved OTC

Plaintiffs’ proposed notice plans for the Barclays Settlement, ECF Nos. 1948, 2155, Citi

Settlement, ECF No. 2290, and the Deutsche Bank and HSBC Settlements, ECF No. 2579.

Accordingly, notice programs consisting of direct notice to over 135,000 potential class

members; paid media in national newspapers, business and trade magazines, and targeted




                                                 3
        Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 4 of 16




websites; global earned media with an internationally distributed press release; and dedicated

settlement websites were implemented by Rust and Kinsella Media. ECF Nos. 2275-1, 2380,

2699. Rust also maintained a toll-free hotline and dedicated email address for responding to class

member inquiries, and responded to thousands of direct inquiries from potential class members

during the notice periods. ECF No. 2275-2, 2376, 2695. As part of these efforts, Rust was also

engaged by certain defendants to provide direct notice to their own counterparties with respect to

the Citi, Deutsche Bank, and HSBC settlements, as contemplated by OTC Plaintiffs’ proposed

notice programs. See ECF No. 2252 at 1, 4-5; ECF No. 2516 at 2, 6. Counsel for OTC Plaintiffs

agreed to seek reimbursement of the costs of these defendant-directed notices from the respective

settlement funds.

C.     The Claims Administration Process

       The final claims deadline closed on December 20, 2018. Declaration of Amy L. Lake in

Support of OTC Plaintiffs’ Motion to Authorize Distribution of the Barclays, Citibank, Deutsche

Bank, and HSBC Net Settlement Funds to Claimants and Reimbursement of Claims

Administration Expenses (“Lake Decl.”) ¶ 9. Claimants were required to submit a claim form

either in paper format or electronically. Id. ¶ 13. The claim form required claimants to provide,

for every individual U.S. Dollar LIBOR-based transaction supporting their claim, the

information necessary to process and audit the validity and invalidity of each transaction,

including, inter alia:

            o The identity of the Panel Bank counterparty paying interest tied to LIBOR;

            o The effective date of the transaction (for various swaps) or issue/purchase date

                (for bonds and floating rate notes);

            o The maturity or cancelation date of the transaction (for various swaps) or




                                                 4
        Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 5 of 16




                maturity/call/sale date (for bonds and floating rate notes);

            o The tenor of U.S. Dollar LIBOR applicable to the transaction;

            o A confirmation that U.S. Dollar LIBOR was the applicable LIBOR currency;

            o The notional amount of the transaction;

            o The frequency of LIBOR interest payments under the transaction; and

            o Any non-standard terms of the transaction.

E.g., ECF No. 2700 at 23-30 (Proof of Claim form for HSBC and Deutsche Bank Settlements).

Claimants were required to submit this information under penalty of perjury. Id. Because Proof

of Claim forms may be submitted by institutional filers and include claims on behalf of multiple

individual beneficial account owners, Rust received over 41,000 distinct claims in total. Lake

Decl. ¶¶ 11, 34. Rust, working with Bates White Consulting (“Bates White”), then processed and

reviewed all of these claims and the more than 11 million transactions submitted with those

claims to determine their validity and invalidity. Id. ¶¶ 14-19. Bates White specializes in

advanced financial, economic, and data analysis, and was engaged to assist Rust with validating

claims and/or transactions and calculating distributions to Authorized Claimants. See Declaration

of S. Ilan Guedj in Support of OTC Plaintiffs’ Motion to Authorize Distribution of the Barclays,

Citibank, Deutsche Bank, and HSBC Net Settlement Funds to Claimants and Reimbursement of

Claims Administration Expenses (“Guedj Decl.”) ¶¶ 1, 4.

       Claims and/or transactions1 were determined to be either (i) valid, (ii) invalid, (iii) or

deficient. Lake Decl. ¶¶ 8, 20; Guedj Decl. ¶¶ 10-15. Valid claims or transactions required no



       1
          Although sometimes all transactions in a claim received the same classification (either
valid, invalid, or deficient), it was often the case that different transactions submitted as part of a
claim received different designations. For this reason, some claimants received notifications that
their entire claim was invalid or deficient, while others received notifications that a subset of the
transactions they submitted were invalid or deficient.


                                                   5
        Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 6 of 16




further action by the claimant and would be included in the calculation of the claimant’s

distribution. Guedj Decl. ¶ 10. Claimants whose claims or transactions that were partially or

totally invalid or deficient were sent deficiency and invalidity notifications, which listed on a per

transaction basis the applicable deficiency and invalidity “codes” and instructions for how to

cure the transactions, if it was possible to do so. Lake Decl. ¶¶ 20-21; Guedj Decl. ¶¶ 11-15.

Generally, invalid transactions showed indicia that they were not curable (e.g., they were not tied

to U.S. Dollar LIBOR), while deficient transactions were missing sufficient information to make

a validity or invalidity determination or to calculate the distribution associated with that

transaction. Guedj Decl. ¶¶ 10, 12-15.

       These deficiency and invalidity notices were sent on a rolling basis as Rust and Bates

White continued to process and audit the tens of millions of transactions received during the

claims process. Lake Decl. ¶ 20; Guedj Decl. ¶ 17. The notices stated in clear and conspicuous

language that failure to appropriately respond to the notice with a curative or supplemental

submission would result in rejection of the claim or transactions in question. Lake Decl. ¶¶ 20-

21.

       Throughout the deficiency notification process, Rust engaged in regular correspondence

with claimants or their authorized representatives to explain the deficiency and invalidity

determinations and assist them in curing their claims and transactions, if they were curable. Lake

Decl. ¶¶ 4, 22. Rust also continued to receive new claims, which were processed and audited for

validity and invalidity if submitted on or before October 1, 2019. Id. ¶¶ 29, 34-36. Claims

received after October 1, 2019 were not processed or audited for validity or invalidity, as it was

determined that processing and auditing them at that late stage would unduly burden and delay

the final distribution of the net settlement funds to claimants. Id.




                                                  6
        Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 7 of 16




       After reviewing claimants’ responses to the deficiency and invalidity notices, Rust and

Bates White also performed a quality assurance review that covered 99.9% of the overall

notional amount of all claims submitted to the Settlements. Lake Decl. ¶ 25; Guedj Decl. ¶¶ 18-

22. During the validation process, Rust also sent additional notifications to all claimants

reflecting the status of their claims and transactions and provided information on how to contest

the Claims Administrator’s determinations of claim or transaction validity. Lake Decl. ¶¶ 24-25.

Only one claimant, corresponding to Claimant IDs 5000260 and 5000261, has indicated that it

wishes to present a dispute over the validity of its claims to the Court for review, id. ¶ 32, as

provided for in the Settlement Agreements, e.g., ECF No. 2450-1 ¶ 11(c)(iv). That claimant’s

transactions were rejected because they were not qualifying U.S. Dollar LIBOR Instruments, as

the claimant paid and did not receive interest tied to U.S. Dollar LIBOR on those transactions.

Lake Decl. ¶ 32. Accordingly, Class Counsel recommends that the Court approve the Claims

Administrator’s determination that this claim be rejected.

       All told, of the over 11 million transactions processed and audited by Rust and Bates

White, approximately 1.3 million transactions, representing 11% percent of all transactions

submitted, were ultimately determined to be valid during the claims auditing process. Lake Decl.

¶¶ 4, 26-27. Rust and Bates White processed and audited almost 6 million transactions that were

ultimately rejected, most commonly because the transaction was not a qualifying U.S. Dollar

LIBOR Instrument (e.g., a bank loan on which the claimant paid interest tied to LIBOR for a

currency other than U.S. Dollar or an instrument tied to a non-LIBOR interest rate). Lake Decl. ¶

26; Guedj Decl. ¶ 24.2 Furthermore, Rust and Bates White processed over 4 million transactions



       2
         Indeed, the volume of facially invalid transactions submitted to Rust suggests that many
prospective claimants had prepared generic summaries of all of their financial dealings to be
submitted in the Yen LIBOR, Foreign Exchange, ISDAfix, and other recent financial antitrust

                                                  7
        Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 8 of 16




that claimants later voluntarily withdrew from their claims. Lake Decl. ¶ 28.

D.     Class Counsel’s Proposed Distribution

       i.      The Net Settlement Fund

       The original aggregate amount of the common fund created by the Settlements was $590

million. After deducting attorneys’ fees, incentive awards, and litigation expenses previously

authorized by the Court, and including interest received and taxes paid by the Court-approved

escrow agent Huntington Bank, the aggregate settlement fund was $476,108,082.02 as of June

30, 2021, or $99,120,905.32 in the Barclays settlement fund, $96,707,914.81 in the Citi

settlement fund, $82,069,838.25 in the HSBC settlement fund, and $198,209,423.64 in the

Deutsche Bank settlement fund. Declaration of Geng Chen ¶ 4. If reimbursement of the expenses

incurred by Class Counsel in connection with Rust and Bates White’s claims processing and

auditing services is approved by the Court, the total amount available for distribution to

claimants as of June 30, 2021 would be $469,571,729.79, or on a per settlement basis, the Net

Settlement Funds would total $96,890,207.83 for Barclays, $94,698,568.99 for Citi,

$80,921,683.80 for HSBC, and $197,061,269.19 for Deutsche Bank.

       ii.     Proposed Treatment of Late Filed Claims

       A number of claims were filed after the claims deadlines for the Settlements had passed.

Lake Decl. ¶ 34. As discussed above, a determination was made that these 960 late claims, all of

which were received prior to October 1, 2019, would be processed and audited for validity or

invalidity, as doing so would not unduly burden the net settlement funds or delay final


settlements. See Lake Decl. ¶ 27 n.5 (describing example of an institutional filer who submitted
almost 7 million transactions, of which over 4 million were rejected); cf. ECF No. 2655 at 33
(observing objector MCAG had “submitted claims based on its educated guesses” thereby
“foisting on the claims administrator the entire burden of determining which entities in fact had
valid claims and, as a corollary, saddling the class with the expenses incurred by the claims
administrator in so doing”).


                                                 8
        Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 9 of 16




distribution to other claimants. Id. ¶¶ 29, 34. This determination took into account the

experiences of the Claims Administrator in administering class action settlements, where it is

typical to accept some claims after the official deadlines. Id. ¶ 29.

       It is appropriate for the Court to approve distribution to claimants who filed late claims

where the equities favor such distribution. Zients v. LaMorte, 459 F.2d 628, 629-30 (2d Cir.

1972) (“Until the fund created by the settlement is actually distributed, the court retains its

traditional equity powers.”). Here, “the administration of the fund would be insignificantly

hampered by allowing these [] late claims” filed before October 1, 2019. Id. at 630-31. Class

Counsel therefore proposes that the Court order that claims filed before October 1, 2019 be

accepted, and that no claims submitted after October 1, 2019 be accepted to avoid delay of

distribution and prejudice to other claimants.3

       iii.    Requested Reimbursement of Claims Administration Expenses

       OTC Plaintiffs also request the reimbursement of $6,536,352.23 in expenses incurred by

Class Counsel for claims administration work performed by Rust and Bates White from the

settlement funds as well as for expenses associated with providing direct notice to certain

defendants’ counterparties. See, e.g., ECF No. 1338, Ex. A ¶ 10(b) (“All costs and expenses

incurred in connection with providing Class Notice and the administration of the settlement in

excess of $500,000 shall be paid from the Settlement Fund, subject to approval for the Court.”);

ECF No. 2226-1 ¶ 10(b) (same); ECF No. 2450-1 ¶ 10(b) (same); ECF No. 2474-1 ¶ 10(b)

(same). Rust and Bates White performed necessary and reasonable work in connection with the



       3
         In re Gilat Satellite Networks, Ltd., No. CV-02-1510 CPS/SMG, 2009 WL 803382, at
*6 (E.D.N.Y. Mar. 25, 2009) (“there is an implicit recognition that late claims should ordinarily
be considered in the administration of a settlement” unless untimely claims “cause[] significant
delay to the distribution of the net settlement fund or otherwise prejudiced any claimant”)
(internal citations and quotation marks omitted).

                                                  9
       Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 10 of 16




processing and auditing the over 41,000 claims and almost 11.5 million underlying transactions

submitted by claimants.

       Rust’s efforts included (1) handling the intake of all digital and paper Proof of Claim

forms; (2) transposing the contents of the almost 5,000 “hard copy” forms and voluminous other

supporting documents into a digital form that could be systematically processed along with the

digital records; (3) analyzing and loading over 1,600 e-filed transaction data files, many of which

were submitted in non-standard format, to load the approximately 11 million transactions

contained in these documents into a useable database; (4) sending thousands of deficiency and

invalidity notices to claimants; (5) handling the intake and processing of thousands of claimant

responses; and (6) regularly corresponding with claimants through written and telephonic means

to help claimants understand and, if possible, cure claims or transactions initially determined to

be invalid or deficient; Rust will also (7) distribute the settlement funds to Authorized Claimants

based on the pro rata share determinations ordered by this Court, as reflected in Exhibit 1 to the

Guedj Declaration, or in such other amounts as the Court may order. Lake Decl. ¶¶ 4, 7-26, 37-

38. Rust also provided direct notice to certain defendants’ counterparties. See id. ¶ 4; see also

supra p. 4.

       Bates White’s efforts included (1) auditing the underlying transactions to make initial

determinations of validity, invalidity, or deficiency; (2) processing and analyzing claimant

responses; (3) working with Rust to help claimants cure claims and transactions, where possible;

(4) performing an extensive quality assurance process covering 99.9% of the total notional

amount of all transactions submitted; and (5) calculating every Authorized Claimant’s pro rata

share, based on the approved plans of distribution. Guedj Decl. ¶¶ 10-34.

       The costs associated with direct notice to certain defendants’ counterparties and this




                                                 10
       Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 11 of 16




claims administration process for which Class Counsel seeks reimbursement from the

Settlements, including estimates of costs that will be incurred by Rust and Bates White for the

actual distribution to Authorized Claimants, total $6,536,352.23. Lake Decl. ¶ 43; Guedj Decl. ¶

35. Specifically, the expenses on a per-Settlement basis constitute $2,230,697.50 associated with

the Barclays Settlement, $2,009,345.83 associated with the Citi Settlement, $1,148,154.46

associated with the HSBC Settlement, and $1,148,154.46 associated with the Deutsche Bank

Settlement. Lake Decl. ¶ 43; Guedj Decl. ¶ 35. These costs varied among the Settlements for a

number of reasons, including (1) the Proof of Claim forms for Settlements other than the

Barclays Settlement allowed claimants who had previously filed claims to rely on the transaction

data previously submitted rather than re-submitting the same data, which affected processing and

validation costs; (2) one Proof of Claim form was used for the HSBC and Deutsche Bank

Settlements; and (3) the costs of direct defendant-directed notice varied between the Settlements.

See, e.g., ECF No. 2518-3 (Proof of Claim for HSBC and Deutsche Bank Settlements); Lake

Decl. ¶ 4. Class Counsel respectfully requests reimbursement of these totals from the common

settlement funds prior to their distribution to claimants with valid claims.

       iv.     Proposed Distribution to Claimants

       Consistent with the Court-approved plans of distribution, Class Counsel proposes that

claimants be compensated pro rata based on their pro rata share (i.e., the claimant’s overall

notional stake for transactions determined to be valid, divided by the aggregate notional stake for

transactions determined to be valid of all Authorized Claimants). E.g., ECF No. 2517-1. Because

not every claimant submitted claims in every settlement and consistent with the plans of

distribution, claimants’ pro rata shares have been calculated on a per-Settlement basis as

reflected in Exhibit 1 to the Guedj Declaration.




                                                   11
       Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 12 of 16




       The plans of distribution include provisions for de minimis claims, defined as claims with

distributions of $10 or less. E.g., ECF No. 2517-1 ¶ 7. Claimants with de minimis claims will not

receive a distribution because the cost of distributing these claims is greater than the value of the

claims themselves. E.g., id. Consistent with the single distribution process for all four

Settlements, the determination of whether a claim is de minimis was performed across all

settlements to which the claimant submitted a claim, rather than on a settlement-by-settlement

basis. Guedj Decl. ¶¶ 32-33. This ensures that claimants with relatively low-dollar value claims

have a greater opportunity to participate in the Settlements (e.g., a claimant with $5 claims to

each of the four Settlements would receive a distribution of $20 instead of nothing), at minimal

additional cost to the class. To the extent that the Court-approved plans of distribution is read to

require de minimis calculations to be performed on a settlement-by-settlement basis, Class

Counsel respectfully requests a minor modification to implement the cross-settlement calculation

described in this paragraph.

       If the proposed distribution and request for reimbursement of expenses is approved by the

Court, (1) claimants for the Barclays Settlement will receive their pro rata share of the

$96,890,207.83 Barclays Net Settlement Fund, as calculated in Exhibit 1 to the Guedj

Declaration; (2) claimants for the Citi Settlement will receive their pro rata share of the

$94,698,568.99 Citi Net Settlement Fund, as calculated in Exhibit 1 to the Guedj Declaration; (3)

claimants for the HSBC Settlement will receive their pro rata share of the $80,921,683.80 HSBC

Net Settlement Fund, as calculated in Exhibit 1 to the Guedj Declaration; (4) and claimants for




                                                 12
       Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 13 of 16




the Deutsche Bank Settlement will receive their pro rata share of the $197,061,269.19 Deutsche

Bank Net Settlement Fund, as calculated in Exhibit 1 to the Guedj Declaration.4

                                         CONCLUSION

       For the foregoing reasons, Class Counsel respectfully requests the Court enter the

proposed order attached to this motion which provides:

   (1) Approval of the Claims Administrator’s administrative determinations concerning the

       claims submitted, which incorporate Class Counsel’s recommendations concerning late-

       filed claims, aggregation of de minimis claim calculations, and the one dispute submitted

       by a claimant for the Court’s review, as discussed above;

   (2) Approval of the proposed distribution of pro rata claims reflected in Exhibit 1 to the

       Guedj Declaration;

   (3) Reimbursement of expenses incurred for claims administration;

   (4) Prohibition of any additional claims to these Settlements;

   (5) Release of claims against persons involved in the claims administration process for

       claims arising out of such involvement; and

   (6) Reiteration of the Court’s continued jurisdiction over the administration of these

       Settlements.



Dated: July 9, 2021


       4
          Because the plans of distribution require pro rata claims to be rounded to the nearest
dollar, approximately $1,000 from the total Net Settlement Funds have not been allocated in this
initial distribution. Pursuant to the Settlement Agreements, this amount plus any other balance
remaining in the Net Settlement Funds “whether by reason of tax refunds, uncashed checks or
otherwise” after six months from the date of distribution may be re-allocated by the Claims
Administrator “if logistically feasible and economically justifiable,” and to the extent there is a
de minimis balance, it may be donated upon approval by the Court. E.g., ECF No. 1338, Ex. A ¶
11(j).

                                                13
      Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 14 of 16




By:    /s/ Michael D. Hausfeld            /s/ William Christopher Carmody

Michael D. Hausfeld                       William Christopher Carmody (WC8478)
Hilary Scherrer                           Arun Subramanian (AS2096)
Nathaniel C. Giddings                     Seth Ard (SA1817)
HAUSFELD LLP                              Geng Chen (GC2733)
888 16th Street, N.W., Suite 300          SUSMAN GODFREY L.L.P.
Washington, DC 20006                      1301 Avenue of the Americas, 32nd Fl.
Telephone: (202) 540-7200                 New York, NY 10019-6023
Facsimile: (202) 540-7201                 Telephone: (212) 336-3330
mhausfeld@hausfeld.com                    Facsimile: (212) 336-8340
hscherrer@hausfeld.com                    bcarmody@susmangodfrey.com
ngiddings@hausfeld.com                    asubramanian@susmangodfrey.com
                                          sard@susmangodfrey.com
Gary I. Smith, Jr.                        gchen@susmangodfrey.com
HAUSFELD LLP
325 Chestnut Street, Suite 900            Marc M. Seltzer
Philadelphia, PA 19106                    Glenn C. Bridgman
Telephone: (215) 985-3270                 SUSMAN GODFREY L.L.P.
Facsimile: (215) 985-3271                 1900 Avenue of the Stars, Suite 1400
gsmith@hausfeld.com                       Los Angeles, CA 90067-6029
                                          Telephone: (310) 789-3100
                                          Facsimile: (310) 789-3150
                                          mseltzer@susmangodfrey.com
                                          gbridgman@susmangodfrey.com

                                          Matthew Berry
                                          Drew D. Hansen
                                          SUSMAN GODFREY L.L.P.
                                          1201 Third Avenue, Suite 3800
                                          Seattle, WA 98101-3000
                                          Telephone: (206) 516-3880
                                          Facsimile: (206) 516-3883
                                          mberry@susmangodfrey.com
                                          dhansen@susmangodfrey.com

                                          Barry C. Barnett (BB1984)
                                          Karen Oshman
                                          Michael Kelso
                                          SUSMAN GODFREY L.L.P.
                                          1000 Louisiana Street, Suite 5100
                                          Houston, TX 77002-5096
                                          Telephone: (713) 651-9366
                                          Facsimile: (713) 654-6666
                                          bbamett@susmangodfrey.com



                                     14
Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 15 of 16




                                       koshman@susmangodfrey.com
                                       mkelso@susmangodfrey.com

              Co-Lead Class Counsel for the OTC Plaintiffs




                                  15
       Case 1:11-cv-05450-NRB Document 535 Filed 07/09/21 Page 16 of 16




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021, I caused the foregoing document to be served via the

Electronic Case Filing (ECF) system in the United States District Court for the Southern District

of New York, on all parties registered for CM/ECF in the above-captioned matter.



Dated: July 9, 2021

                                            /s/ Geng Chen
                                            Geng Chen




                                                1
